Case 2:20-cv-02004-PSG-JEM Document 15 Filed 05/11/20 Page 1 of 7 Page ID #:151




   1   Anthony T. Case, Esq. (SBN 149583)
   2
       FARMER CASE & FEDOR
       402 West Broadway, Suite 1100
   3   San Diego, California 92101
   4
       Tel: (619) 338-0300 | Fax: (619) 338-0180
       tcase@farmercase.com
   5
       Attorneys for Defendant,
   6   CNO Services, LLC
   7

   8
                            UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10                             WESTERN DIVISION
  11
       JOHN NJOROGE
  12
                                                 CASE NO. 2:20-cv-02004
  13                Plaintiff,
             v.                                  DEFENDANT CNO SERVICES,
  14
                                                 LLC’S OPPOSITION TO
  15   CNO SERVICES, LLC,                        PLAINTIFF’S MOTION TO
  16
                                                 REMAND
                    Defendant.
  17

  18         COMES NOW the Defendant, CNO Services, LLC (“Defendant”), by
  19   counsel, and for its Opposition to Plaintiff’s Motion to Remand (CM/ECF
  20   Document (“Doc.”) #12), states as follows:
  21                                 I.     INTRODUCTION
  22         Plaintiff John Njoroge (“Plaintiff”) sued Defendant in Los Angeles Superior
  23   Court in a Complaint filed January 28, 2020. (Doc. #1, pp. 12-18). The Complaint
  24   seeks to hold Defendant liable in bad faith for alleged failure to honor an annuity
  25   policy allegedly issued on the life of Plaintiff’s father, now deceased, on which
  26   Plaintiff is allegedly the beneficiary.
  27         Plaintiff does not assert a claim for simple breach of contract, but chose to
  28   bring his claim in “two causes of action: Bad Faith Breach of Implied Obligation
                                                1
            DEFENDANT CNO SERVICES, LLC’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
Case 2:20-cv-02004-PSG-JEM Document 15 Filed 05/11/20 Page 2 of 7 Page ID #:152




   1   of Good Faith And Fair Dealing and Bad Faith Failure to Properly Investigate
   2   Claim.” (Memorandum of Points and Authorities in Support of Plaintiff’s Motion
   3   to Remand (“Memo”), Doc. #12-1, p. 2). The ad damnum clause of the Complaint
   4   is reproduced verbatim, as follows:
   5

   6
                    WHEREFORE, Plaintiffs prays for judgment as follows:
                               ON ALL CAUSES OF ACTION.
   7

   8         1. For recovery of the value of the Annuity at the time of Mr.
                Kirnondo’s death, estimated to be $50,000, plus interest since 2008.
   9
             2. For punitive damages against Defendant for its bad faith breach of
  10            the implied obligation of good faith and fair dealing and failure to
  11            investigate Plaintiff’s claim.
  12         3. For reasonable costs and attorney’s fees against Defendant for its
                bad faith breach of the implied obligation of good faith and fair
  13
                dealing and failure to investigate Plaintiff’s claim.
  14
             4. For any other compensatory, general, special, and consequential
  15            damages against Defendant.
  16         4. (sic) For such other and further relief as the Court may deem
  17            proper.
  18                                    (Doc. #1, p. 17).
  19
             Defendant timely removed this matter to this Court by Notice dated February
  20
       28, 2020 (Doc. #1), alleging complete diversity of citizenship and an amount in
  21
       controversy in excess of $75,000. Plaintiff now seeks remand solely on the basis
  22
       that the amount in controversy is less than $75,000, and more specifically, he
  23
       states:
  24
             Plaintiff specifically alleged in his complaint that the amount in
  25
             controversy is $50,000, well below the jurisdictional minimum required
  26         for diversity cases.
  27
                                         (Memo, p. 1).
  28
                                                2
            DEFENDANT CNO SERVICES, LLC’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
Case 2:20-cv-02004-PSG-JEM Document 15 Filed 05/11/20 Page 3 of 7 Page ID #:153




   1         One searches the Complaint in vain for any language which specifically
   2   alleges an “amount in controversy” of any amount and, more importantly, one
   3   searches in vain for anything which attempts to fix at or limit Plaintiff’s
   4   prospective recovery to $50,000. “$50,000” is only given as an estimate of the
   5   value of the subject annuity in 2008, but the Complaint goes on to seek a recovery
   6   of interest on that sum; and, more importantly, seeks additional tort damages,
   7   punitive damages and attorney fees. (Doc. #1, p. 17). All of these claimed damages
   8   reckon in the proper computation of the amount in controversy and provide more
   9   than sufficient grounds for this Court to assert diversity jurisdiction.
  10           II.   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000
  11         Plaintiff alleges that Defendant has improperly attempted a computation of
  12   the amount in controversy based on submitted evidence because “the complaint
  13   alleges a specific amount in damages”. (Memo, p. 3). As shown above, by the very
  14   ad damnum clause of the Complaint, this assertion is simply untrue. As such, “the
  15   amount in controversy is calculated based upon the amount put into controversy by
  16   the complaint”. Olvera v. Quest Diagnostics, No. 2:19-cv-06157-RGK-SK, 2019
  17   WL 6492246, at *3 (C.D. Cal. Dec. 2, 2019).
  18         In or with its Notice of Removal (Doc. #1), Defendant provides argument
  19   and evidentiary support for the inclusion of the following in the amount in
  20   controversy calculus: (1) Interest accrued on the annuity according to its terms
  21   (Doc. #1, p. 6, ¶ 22; Declaration of Rikkers, Doc. #1, pp. 42-44); (2) Future
  22   attorney fees (Doc. #1, pp. 5-6, ¶¶ 21-22); (3) Punitive damages (Id., ¶ 23); and (4)
  23   Emotional distress damages (Doc. #1, p. 6, ¶ 24.A).
  24         The only specific element of Defendant’s tendered computation which
  25   Plaintiff directly challenges is attorney fees. Plaintiff cites a 1982 Ninth Circuit
  26   case for the proposition that the only way “attorney’s fees can be taken into
  27   account in determining the amount in controversy if a statute authorizes fees to a
  28   successful litigant” (Memo, p. 4). While that may have been the law in the Ninth
                                                3
            DEFENDANT CNO SERVICES, LLC’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
Case 2:20-cv-02004-PSG-JEM Document 15 Filed 05/11/20 Page 4 of 7 Page ID #:154




   1   Circuit in 1982, it is no longer; at least since Fritsch v. Swift Transportation Co. of
   2   Arizona, LLC, 899 F.3d 785 (9th Cir. 2018) (future probable attorney fees
   3   recoverable under claims alleged are included in the amount in controversy) 1.
   4         Where the Complaint alleges an insurer’s violation of the duty of good faith
   5   and fair dealing under California law, Courts in this District have included so-
   6   called “Brandt [v. Superior Court, 37 Cal. 3d 813 (1985)] fees when assessing the
   7   amount in controversy”. Gonzalez v. General Ins. Co. of America, No. 1:18-cv-
   8   01531-DAD-BAM, 2019 WL 698057, at *2 (C.D. Cal. Feb. 20, 2019). However,
   9   Brandt fees consist of “only those fees attributable to an attorney’s efforts in
  10   obtaining benefits due”. Id.
  11         In Gonzalez, supra, the Court rejected a removing insurer’s efforts to bridge
  12   the gap from a $21,000 claimed policy benefit to a $75,000 amount in controversy
  13   based on plaintiff’s counsel’s petition for wrongful removal fees at $500 per hour
  14   coupled with speculative efforts to extrapolate that to a full prospective Brandt fee
  15   award. In this case, the gap is much narrower. Defendant has provided
  16   uncontroverted evidence that the hypothetical value of the subject annuity as of the
  17   date of Plaintiff’s father’s death, with contractually accrued interest, would have
  18   been $63,864.55, leaving only a $11,136.45 gap. (Rikkers Declaration, supra). See,
  19   California Spine and Neurosurgery Institute v. Health Care Service Corp., No.
  20   CV-19-04506-DSF, 2019 WL 3219136, at *2 (C.D. Cal. July 16, 2019) (Court will
  21   assume $8,388.15 gap between claimed compensatory damages and $75,000 will
  22   be bridged by some combination of attorney fees, other damages and punitive
  23   damages).
  24         Plaintiff’s counsel bills at $350 per hour. (Borenstein Declaration, Doc. #12-
  25   2, ¶9). The gap of 11,136.45 divided by 350 is approximately 32. If 100 hours is a
  26
       1
  27    Punitive damages may also be recovered in an insurance bad faith case under Cal.
       Civ Code § 3294. See, J & J Holdings, Inc. v. Great American E & S Ins. Co., No.
  28   CV-18-2487-DMG, 2018 WL 8333420, *4 (C.D. Cal. 2018).
                                                4
            DEFENDANT CNO SERVICES, LLC’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
Case 2:20-cv-02004-PSG-JEM Document 15 Filed 05/11/20 Page 5 of 7 Page ID #:155




   1   “conservative” estimate of the time an attorney will take to litigate an employment
   2   discrimination case, then 32 hours must be a similarly conservative estimate of the
   3   prospective time reasonably to be spent by Plaintiff’s counsel in hypothetically
   4   litigating the Brandt part of this case. See, Reyes v. Staples Office Superstore, LLC,
   5   No. CV-19-07086-CJC, 2019 WL 4187847, at *5 (C.D. Cal. Sept. 3, 2019).
   6   Plaintiff’s counsel spent 6 hours drafting the Motion to Remand, and certainly
   7   litigating even a simple breach of insurance policy case would take at least 6 times
   8   that much effort.2 The $11,136.45 gap is also about 17.5% of $63,864.55 or
   9   roughly half of a standard one-third contingent fee on the policy benefit alone.
  10        In Cassim v. Allstate Ins. Co., 33 Cal.4th 780, 811 (2004), the California
  11   Supreme Court explained at length the proper method of computing Brandt fees
  12   under either an hourly or contingent fee model of recovery, holding that the
  13   successful plaintiff pursuing such a matter on contingent fee is not limited to a
  14   percentage of the contract recovery. The Court specifically cited with approval
  15   Campbell v. Cal-Guard Sur. Services, Inc., 62 Cal.App.4th 563, 572 (1998), in
  16   which the Court of Appeals directed a Brandt fee award on remand of $13,010 in
  17   fees on a contract recovery of $2,500.
  18        In this case, Defendant has provided the evidence that the Court in Gonzalez
  19   found lacking. Defendant has presented summary-judgment type evidence of
  20   interest that would have accrued under the terms of the contract through Plaintiff’s
  21   father’s death, and not as an accessory demand. (Doc. #1, p. 6, ¶ 22; Declaration of
  22   Rikkers, Doc. #1, pp. 42-44). See, Xerox Corp v. CBG Legal, Inc., No. CV-14-
  23   08948-SJO-MRW, 2015 WL 13309101, at *3 (C.D. Cal. 2015).
  24        Defendant has also shown above that attorney fees alone would be likely to
  25   bridge the relatively minor gap between contract damages and the amount
  26
       2
  27    The Court may rely upon its own expertise in evaluating future attorney fees as
       part of an alleged amount in controversy. Coronel v. Ford Motor Co., CV-19-
  28   09841-DSF, 2020 WL 550690, at *6 (C.D. Cal. Feb. 4, 2020).
                                                5
            DEFENDANT CNO SERVICES, LLC’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
Case 2:20-cv-02004-PSG-JEM Document 15 Filed 05/11/20 Page 6 of 7 Page ID #:156




   1   recoverable for all the claims actually asserted. Additionally, Defendant has shown
   2   that California juries tend to award punitive damages at least equal to claimed
   3   compensatory damages in cases based on an insurer’s bad faith failure to honor its
   4   policy; as well as emotional distress damages. (Doc. #1, p. 6, ¶ 24, Exhibits 5, 6
   5   and 7). Here, Plaintiff alleges, among other things, that Defendant “denied the
   6   claim out of hand and without reviewing the claim” (Doc. #1, Compl. ¶ 45), which,
   7   if true (Defendant denies it), would make this case similar to the comparison cases
   8   tendered by Defendant.
   9           In this case, punitive damages can be a fraction of claimed policy benefits
  10   and still make up the gap to $75,000+; no multiplier is needed. “As with the
  11   emotional distress damages, the Court need not determine whether the cases
  12   Defendant cites are sufficiently factually analogous, and need not put an exact
  13   numerical value on a potential punitive damages award to conclude that a
  14   substantial punitive damages award is likely if Plaintiff succeeds on his
  15   Complaint.” Mejia v. Parker Hannifin Corp., No. CV-17-8477-MWF, 2018 WL
  16   582325, *5 (C.D. Cal. 2018).
  17                 III. PLAINTIFF’S MEET-AND-CONFER REQUEST
  18           Lastly, as explained more fully in the Declaration of Anthony T. Case filed
  19   herewith, counsel for Defendant must apologize for failing to substantively
  20   respond to Plaintiff’s meet-and-confer request prior to this motion.3 (Case Decl. ¶¶
  21   4-6). However, Defendant would not have agreed to remand the case in any event.
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27

  28   3
           Counsel will ensure compliance with Local Rule 7-3 in future motions.
                                                   6
               DEFENDANT CNO SERVICES, LLC’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
Case 2:20-cv-02004-PSG-JEM Document 15 Filed 05/11/20 Page 7 of 7 Page ID #:157




   1   (Case Decl. ¶ 7). Defendant’s removal is made in good faith and is well founded in
   2   law and fact as shown in its notice of removal and this opposition to remand.
   3   Dated this 11th day of May, 2020.
   4                                        FARMER CASE & FEDOR
   5

   6                                                Anthony T. Case
   7
                                            By:
                                                  ANTHONY T. CASE, ESQ
   8                                              Attorneys for Defendant
   9                                              CNO Services, LLC

  10

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                7
            DEFENDANT CNO SERVICES, LLC’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
